BY THE COURT
Where a general depositor in a bank draws a check in favor of his creditor, on the bank in which the debtor has a deposit equal to or greater than the amount of such check, and thereupon presents such check to the bank requesting that it be properly certified by the bank, which is done, and the bank thereupon charges to the account of such depositor the amount of said check and the depositor forwards such certified check to his creditor, who accepts the same, but after the certification the bank was closed for business by the Superintendent of Banks before payment was made on the check, the transaction comes within the provisions of §712, GC, and the charging of such check to the depositor’s account constitutes an appropriation by the bank of its assets to the payment of the check and impresses upon the assets a trust in behalf of the owner of the check entitling him to payment thereof as a preferred claim upon the liquidation of the bank. 5 Ohio Juris., 510, §183.
The Court of Common Pleas adjudged that the plaintiff was entitled to have his claim allowed as a preferred claim and that judgment was correct.
Judgment and decree awarding plaintiff a preferred claim.
RICHARDS, WILLIAMS and LLOYD, JJ, concur.